              Case 18-16248-MAM          Doc 223      Filed 01/31/20     Page 1 of 18




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION
                                  www.flsb.uscourts.gov

In re:                                                        Case No. 18-16248-BKC-MAM
                                                              Chapter 7
CHANCE & ANTHEM, LLC,
      Debtor.
____________________________________/

       CHAPTER 7 TRUSTEE’S LIMITED OBJECTION TO MOTION FOR
   LIMITED RELIEF FROM STAY TO PURSUE DISMISSAL OF STATE COURT
  ACTION FILED BY ADVERSARY DEFENDANT JEFFREY SISKIND [ECF No. 215]

         Plaintiff, Robert C. Furr (the “Trustee” or “Plaintiff”), not individually, but as Chapter 7

Trustee of the bankruptcy estate of the Debtor Chance & Anthem, LLC (“Debtor” or “C&A”),

by and through counsel, files this Limited Objection to the Motion for Limited Relief from Stay

to Pursue Dismissal of State Court Action [ECF No. 215] (the “Limited Objection”) filed by

Adversary Defendant Jeffrey Siskind (“Defendant Siskind”), and in support thereof states, as

follows:

         1.     The Motion requests limited stay relief for purposes of obtaining dismissal of a

state court action captioned David Fiore et al v. Jeffrey M. Siskind et al. (Case No. 2016-CA-

A008765) pending in the Fifteenth Judicial Circuit for Palm Beach County, Florida (the “State

Case”). The Debtor and Defendant Siskind are both defendants in the State Case, where claims

for professional negligence, conversion and fraud have been alleged

         2.     On July 18, 2020, the Administrative Judge Lisa Small of the Palm Beach Circuit

Civil division entered an order staying the State Case, among many others where parties had

apparently filed bankruptcy, pending an order of the Bankruptcy Court for the case to either

“proceed or be dismissed.” A copy of the order is annexed hereto as Exhibit “A”.

         3.     On August 9, 2019, Defendant Siskind filed a “Renewed Motion to Dismiss
             Case 18-16248-MAM          Doc 223      Filed 01/31/20     Page 2 of 18




Plaintiff’s Claims with Prejudice” in the State Case, a copy of which is annexed hereto as

Exhibit “B”. In this motion, Defendant Siskind argues that (i) the claims brought by plaintiffs in

the state action are being fully litigated in this bankruptcy case; (ii) plaintiffs have “invoked”

federal jurisdiction by filing proofs of claim against the Debtor, and (iii) because the Trustee has

filed litigation against Defendant Siskind, the State Case should be dismissed “on the basis of

comity.”

       4.      Notably, Defendant Siskind fails to support this argument with a single citation to

authority because there is no lawful support for this untenable proposition. This bankruptcy case

was voluntarily filed by Defendant Siskind in his capacity both as counsel and managing member

of the Debtor. In fact, Defendant Siskind previously sought to stay the State Case in its entirety

on the basis that the Debtor had filed a voluntary petition. See Motion to Stay Case, a copy of

which is annexed hereto as Exhibit “C”. There is simply no basis to permit Defendant Siskind

to seek relief from stay only for the limited purpose of seeking dismissal of the State Case.

       5.      The Trustee does not seek to impair creditors’ claims against Defendant Siskind,

nor is the Trustee aware of any basis under these circumstances to enjoin the State Case in favor

of this Bankruptcy Case. The Trustee files this Limited Objection for purposes of stating that he

has no objection to the prosecution of the State Case, provided however, that any claims against

the Debtor remain stayed as required by 11 U.S.C. §362. Additionally, the Court should not

permit any order permitting limited stay relief as impairing creditors’ claims in the State Case or

their ability to prosecute it on account of Defendant Siskind having voluntarily filed this

bankruptcy case.

       WHEREFORE, the Plaintiff, Robert C. Furr, as Chapter 7 Trustee, respectfully requests

the Court enter an Order: (i) sustaining the Limited Objection; (ii) conditioning the relief



                                                 2
             Case 18-16248-MAM         Doc 223     Filed 01/31/20    Page 3 of 18




requested in the Motion as set forth herein; and (iii) for such further relief as the Court deems

just and proper.

       Respectfully submitted this 31st day of January, 2020.

                                            GENOVESE JOBLOVE & BATTISTA, P.A.
                                            Counsel to the Chapter 7 Trustee
                                            100 S.E. 2nd Street, Suite 4400
                                            Miami, Florida 33131
                                            Tel.: (305) 349-2300
                                            Fax.: (305) 349-2310

                                            By:     /s/ Jesus M. Suarez
                                                    John H. Genovese, Esq.
                                                    Florida Bar No. 280852
                                                    Jesus M. Suarez, Esq.
                                                    Fla. Bar No. 60086
                                                    Barry P. Gruher, Esq.
                                                    Florida Bar No. 960993

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

via CM/ECF notification upon all interested parties registered to receive electronic notification

on this matter and/or via U.S. Mail as indicated on the Service List below on this 31st day of

January, 2020.

                                            By: /s/ Jesus M. Suarez
                                               Jesus M. Suarez, Esq.


                                       SERVICE LIST

Served via CM/ECF Notification upon:

Julie Feigeles on behalf of Defendant OB Real Estate Holdings 1732, LLC
jf@womenatlawfl.com, way@womenatlawfl.com

Julie Feigeles on behalf of Defendant Wellington 3445, LP
jf@womenatlawfl.com, way@womenatlawfl.com

Julie Feigeles on behalf of Defendant Zokaites Properties, LP
jf@womenatlawfl.com, way@womenatlawfl.com

                                               3
            Case 18-16248-MAM         Doc 223     Filed 01/31/20    Page 4 of 18




Robert C Furr danderson@furrcohen.com, rcf@trustesolutions.net

John H Genovese, Esq on behalf of Trustee Robert C Furr
jgenovese@gjb-law.com, hburke@gjb-law.com;gjbecf@gjb-
law.com;gjbecf@ecf.courtdrive.com;jzamora@gjb-law.com

Barry P Gruher on behalf of Plaintiff Robert C Furr
bgruher@gjb-law.com, vlambdin@gjb-law.com;gjbecf@gjb-law.com;cesser@gjb-
law.com;gjbecf@ecf.courtdrive.com;chopkins@gjb-law.com

Barry P Gruher on behalf of Plaintiff Robert C. Furr
bgruher@gjb-law.com, vlambdin@gjb-law.com;gjbecf@gjb-law.com;cesser@gjb-
law.com;gjbecf@ecf.courtdrive.com;chopkins@gjb-law.com

Samantha T Haimo on behalf of Defendant OB Real Estate Holdings 1732, LLC
sth@womenatlawfl.com, way@swlawyers.law

Samantha T Haimo on behalf of Defendant Wellington 3445, LP
sth@womenatlawfl.com, way@swlawyers.law

Samantha T Haimo on behalf of Defendant Zokaites Properties, LP
sth@womenatlawfl.com, way@swlawyers.law

Philip B Harris on behalf of Defendant Advanced Avionics, LLC philip@philipbharris.com

Philip B Harris on behalf of Defendant CannaMed Pharmaceuticals, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant Florida's Association of Community Banks and Credit
Unions, Incorporated philip@philipbharris.com

Philip B Harris on behalf of Defendant OB Real Estate Holdings 1732, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant Second Siskind Family Trust philip@philipbharris.com

Philip B Harris on behalf of Defendant Siskind Legal Services philip@philipbharris.com

Philip B Harris on behalf of Defendant Sovereign Gaming and Entertainment, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant Sympatico Equine Rescue, Inc. philip@philipbharris.com

Philip B Harris on behalf of Defendant Tanya Siskind philip@philipbharris.com

Steven S Newburgh on behalf of Creditor 3485 Lago De Talavera Trust

                                              4
            Case 18-16248-MAM         Doc 223     Filed 01/31/20   Page 5 of 18




snewburgh@mclaughlinstern.com,
ssn@newburghlaw.net;mgarcia@mclaughlinstern.com;lbrunet@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor Carl Stone
snewburgh@mclaughlinstern.com,
ssn@newburghlaw.net;mgarcia@mclaughlinstern.com;lbrunet@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor Christopher George
snewburgh@mclaughlinstern.com,
ssn@newburghlaw.net;mgarcia@mclaughlinstern.com;lbrunet@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor David Fiore
snewburgh@mclaughlinstern.com,
ssn@newburghlaw.net;mgarcia@mclaughlinstern.com;lbrunet@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor Dianna George
snewburgh@mclaughlinstern.com,
ssn@newburghlaw.net;mgarcia@mclaughlinstern.com;lbrunet@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor Frederick Volkwein
snewburgh@mclaughlinstern.com,
ssn@newburghlaw.net;mgarcia@mclaughlinstern.com;lbrunet@mclaughlinstern.com

Steven S Newburgh on behalf of Other Professional George W. Liebmann
snewburgh@mclaughlinstern.com,
ssn@newburghlaw.net;mgarcia@mclaughlinstern.com;lbrunet@mclaughlinstern.com

Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov

David A Ray, Esq. on behalf of Creditor Carl Stone
dray@draypa.com, draycmecf@gmail.com;sramirez.dar@gmail.com

Jeffrey M Siskind on behalf of Debtor Chance & Anthem, LLC
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Jeffrey M Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com

Jesus M Suarez on behalf of Trustee Robert C Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com

Stuart A Young, Esq on behalf of Creditor 27120 Ocean Gateway, LLC syoung@ybplaw.com

Stuart A Young, Esq on behalf of Creditor Alan Bias syoung@ybplaw.com



                                              5
Case 18-16248-MAM   Doc 223   Filed 01/31/20   Page 6 of 18
Case 18-16248-MAM   Doc 223   Filed 01/31/20   Page 7 of 18
Case 18-16248-MAM   Doc 223   Filed 01/31/20   Page 8 of 18
Case 18-16248-MAM   Doc 223   Filed 01/31/20   Page 9 of 18
Case 18-16248-MAM   Doc 223   Filed 01/31/20   Page 10 of 18
Case 18-16248-MAM   Doc 223   Filed 01/31/20   Page 11 of 18
Case 18-16248-MAM   Doc 223   Filed 01/31/20   Page 12 of 18
Case 18-16248-MAM   Doc 223   Filed 01/31/20   Page 13 of 18
Case 18-16248-MAM   Doc 223   Filed 01/31/20   Page 14 of 18
Case 18-16248-MAM   Doc 223   Filed 01/31/20   Page 15 of 18
Case 18-16248-MAM   Doc 223   Filed 01/31/20   Page 16 of 18
Case 18-16248-MAM   Doc 223   Filed 01/31/20   Page 17 of 18
Case 18-16248-MAM   Doc 223   Filed 01/31/20   Page 18 of 18
